DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 5/24/2021 and 5/21/2020 have been considered.
Drawings
The drawings filed on 5/15/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/15/2020 are acceptable.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 should depend from claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bender (US 3,458,424)

    PNG
    media_image1.png
    403
    417
    media_image1.png
    Greyscale

3Regarding claim 1, Bender discloses:
A cathode for electrochemical metal removal (column 1, line 15-16), the cathode having a generally disc-shaped body (figure 1, column 2, line 58), and comprising: 
(a) a plurality of channels (10s, column 2 lines 61), wherein the channels are configured for passing an electrolyte through the generally disc-shaped body of the cathode; and (b) a plurality of indentations (10s at the periphery of 10) at an edge (10e) of the cathode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender.
Regarding claim 6, Bender does not disclose “wherein the cathode is a stainless-steel cathode”.  However, Bender discloses flexible sheet metal is a preferred cathode material choice (column 1 lines 58-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose stainless steel from the limited selection of well-known flexible sheet metal materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Therefore, the claim limitations are considered met.
Allowable Subject Matter
Claims 2-5, 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “ wherein the cathode comprises a plurality of non- conductive through-tubes fitted into the plurality of channels” in combination with the remaining claimed features.
Regarding claim 3, the prior art does not disclose “wherein the cathode comprises a plurality of plastic through-tubes fitted into the plurality of channels” in combination with the remaining claimed features.
Regarding claim 4, the prior art does not disclose “ wherein the cathode comprises a plurality of non- conductive through-tubes fitted into the plurality of channels, such that the through- tubes extend to at least about 1 cm above the generally disc-shaped body of the cathode” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “ wherein the cathode comprises a plurality of non- conductive through-tubes fitted into the plurality of channels, such that the through- tubes extend above the generally disk-shaped body of the cathode to a height of 1.2 - 4.5 cm” in combination with the remaining claimed features.
Regarding claim 7, the prior art does not disclose “ wherein the cathode comprises a plurality of non- conductive through-tubes fitted into the plurality of channels and attached to the cathode by a plurality of clip ring” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “wherein the cathode comprises a centrally located mounting bolt configured to connect the cathode to an electrical buss terminal” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “wherein the cathode comprises a centrally located mounting bolt configured to connect the cathode to an electrical buss terminal, wherein the mounting bolt has an insulating coating that is configured to prevent an inner portion of the bolt from contacting an electrolyte” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “further comprising a plurality of non-conductive fixation elements configured to be attachable to one or more handles” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “wherein the fixation elements are positioned at different radial positions on the generally disc-shaped body of the cathode, such that no two fixation elements reside at a same radius ” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “a plurality of non-conductive fixation elements and at least one handle attached to the fixation elements” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “four non-conductive fixation elements and two handles attached to the fixation elements” in combination with the remaining claimed features.
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art does not disclose “the cathode having a generally disc-shaped body and comprising a plurality of non-conductive fixation elements on a conductive surface of the cathode, wherein the fixation elements are configured for being attachable to one or more handles.” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        Be